Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/10/21 has been entered.
 
Response to Arguments
Applicant's arguments filed 9/10/21 have been fully considered but they are not persuasive.
Applicant’s arguments with respect to claim(s) 1, 17, and 30 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4-8, 11-12, 17, 19-23, 25-26, 30, 32-33, and 35 are rejected under 35 U.S.C. 103 as being unpatentable over Matjasko et al. (US 2014/0043321) in view of Radikovic (A True Virtual Window, 2004) in view of Pan et al. (US 2016/0366344) in view of Pytel et al. (US 10,217,242).
Regarding claim 1, Matjasko et al. (hereinafter Matjasko) discloses an electronic device (Matjasko, [0031], “The computer system 101 may include a single computer, a server computer, a combination of computers, or any other combination of hardware and/or software components”), comprising:
a user interface (Matjasko, [0030], “a graphical user interface (GUI) 106 that includes a simulated environment 104”); and
processing resources including at least one processor and a memory, the memory storing a program executable (Matjasko, [0013], “the computer program product including at least one non-transitory computer-readable medium including instructions which, when executed by at least one processor”) by the processing resources to simulate a view of an image through a plurality of viewer-selected products virtually interposed between a viewer using the electronic device and the image (Matjasko, [0030], “a simulated environment 104.  Within the simulated environment 104, a virtual object 105 is displayed according to one or more conditions associated with the simulated environment 104”. In addition, in paragraph [0060], “The GUI 106 may also include an object selection interface 406 that allows users to select different types of glasses, thicknesses, and/or coatings”) by performing functionality comprising:
acquiring the image from a camera operably connected to the electronic device (Matjasko, [0060], “The GUI 106 displays a simulated environment 104 and a virtual object 105 in that environment.  The virtual object 105 has a front-facing side 109”. In addition, in paragraph [0069], “One or more cameras or other input devices on the mobile device 300 capture the actual environment 301 as a video feed or still image that is displayed by the device 300”);

retrieving display properties associated with the viewer-selected products, the display properties corresponding to different optical properties for the associated viewer-selected products (Matjasko, [0060], “rendered based on physical properties associated with that virtual object 105 and the simulated environment 104…The GUI 106 may also include an object selection interface 406 that allows users to select different types of glasses, thicknesses, and/or coatings”);
generating, for each said viewer-selected product, a filter to be applied to the acquired image based on retrieved display properties (Matjasko, [0060], “The virtual object 105 has a front-facing side 109 and is rendered based on physical properties associated with that virtual object 105”); and
generating, for display via the electronic device, an output image corresponding to the generated filter being applied to the acquired image (Matjasko, Fig. 9).
While Matjasko teaches simulate the viewer looking at the output image through the electronic device (Matjasko, [0058], “The windows 116 in FIG. 7c include a reflective pane of glass and the windows 117 in FIG. 7d include a less reflective pane of glass that may also be a different color”); Matjasko does not expressly disclose “as though the electronic device were the at least one viewer-selected product”;
Radikovic discloses simulate a viewer looking at an output image through an electronic device as though the electric device were artificial window (Radikovic, 3.1.1 Scene Rendering, “We defined our viewing area to be the entire area from which the artificial window is visible, matching the viewing area of a real window”. In addition, in 3.2.2 System Overview, “Below the camera is a large display which shows the window view that should be seen from the observer’s position. As the observer moves around, the image on the display changes to match the viewing position”).

In addition, Matjasko as modified by Radikovic does not expressly disclose “the output image corresponding to the generated filters”;
Pan et al. (hereinafter Pan) discloses generating, an output image corresponding to generated filters (Pan, [0119], “the electronic device 201 may divide at least a partial area of the displayed image into a plurality of filter areas in operation 505.  In other words, the processor 210 of the electronic device 201 may determine the number of filter effects to be provided through one screen, and set (or establish) a plurality of filter areas on the displayed image depending on the determined number of filter effects”. Fig. 9).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use the concept of Pan’s display a plurality of filter areas to which different filter effects are applied to display Matjasko’s user selected virtual object. The motivation for doing so would have been providing ability to display a preview image in which different filter effects are applied to the plurality of filter areas.
Furthermore, Matjasko teaches simulate different real-world products corresponding to the different viewer-selected product (Matjasko, Figs. 7a-8a) and between the user can the acquired image; Majasko as modified by Radikovic and Pan does not expressly disclose “different portions of the output image corresponding to the different products, the different viewer-selected products being placed adjacent to one another”;
Pytel) discloses different portions of an output image corresponding to different products (Pytel, col 9. 21-25, “FIG. 5, may permit simultaneous viewing and comparison of different rendered images (e.g., images 514 and 516), each including different building materials on the same, or different, building, or in different spaces of the same building”), different viewer-selected products being placed adjacent to one another (Pytel, Fig. 5).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use Pytel’s simultaneous viewing and comparison of different rendered images to display Majasko as modified by Radikovic’s virtual objects. The motivation for doing so would have been allowing simultaneously adjusted through selection and adjustment of one or more of the parameters.
Regarding claim 2, Matjasko discloses an electronic device (Matjasko, [0031], “The computer system 101 may include a single computer, a server computer, a combination of computers, or any other combination of hardware and/or software components”), comprising:
acquiring the image from a store of pre-stored images (Matjasko, [0036], “The object database 102 may include one or more databases that store object data representing object characteristics such as, for example, optical and/or other physical properties of an object.  The object characteristics may be associated with the composition of a virtual object or a coating, as examples.  The object data for a given virtual object may have values associated with a front surface and back surface of the object”) in response to a viewer-selection made in connection with the user interface (Matjasko, [0040], “The program module 110 may retrieve object data from the object database 102 in response to user input, through the input device 108, specifying, for example, an object type that is associated with one or more properties.  The GUI 106 displays a simulated environment 104 on the display device 107, including a virtual object 105”).

Regarding claim 4, Matjasko discloses the acquired image is a static image or video (Matjasko, Fig. 9).
Regarding claim 5, Matjasko discloses enabling the viewer to select the products from a plurality of possible preconfigured products (Matjasko, [0033], “For example, glass characteristics may include glass type (e.g., various types of glass, such as uncoated tinted glass, Azuria, Solarbronze, etc.)”).
Regarding claim 6, Matjasko discloses the plurality of possible preconfigured products includes at least one coated article, at least one insulating glass (IG) unit, at least one vacuum insulating glass (VIG) unit, and/or at least one laminated product (Matjasko, [0033], “For example, glass characteristics may include glass type (e.g., various types of glass, such as uncoated tinted glass, Azuria, Solarbronze, etc.)”).
Regarding claim 7, Matjasko discloses constituent parts, the constituent parts including possible substrate material(s), substrate thickness(es), coating(s), coating placement(s), and/or laminate material(s), as appropriate for the respective possible preconfigured products (Matjasko, [0033], “lass properties (e.g., solar heat range, color, reflectance, transmittance, etc.), glass size (e.g., thickness), glass composition, etc. Likewise, coating characteristics may include coating types, coating properties, coating composition, etc.”).
Regarding claim 8, Matjasko discloses enabling the viewer to configure a customized product (Matjasko, Fig. 9).
Regarding claim 11, Matjasko discloses the display properties are associated with transmission, reflection, and color related optical properties of the viewer-selected products (Matjasko, [0033], “object properties (e.g., reflectance, transmittance, color, etc.)”).
Regarding claim 12, Matjasko discloses the display properties are calculated, the calculating of the display properties being based at least in part on characteristics of a display device to which the output image is to be provided (Matjasko, [0056], “For example, in one preferred and non-limiting embodiment, object data representative of a "L*a*b*" color space (e.g., CIE-L*ab) may be converted to RGB or CMYK color schemes… A color representation in L*a*b* may be converted to RGB for display through a webpage”).
Regarding claim 17, Matjasko discloses a method of simulating a view of an image through at least one viewer-selected product that is virtually interposed between a viewer using an electronic device and the image, the electronic device including processing resources including at least one processor and a memory (Matjasko, [0030], “a simulated environment 104.  Within the simulated environment 104, a virtual object 105 is displayed according to one or more conditions associated with the simulated environment 104”. In addition, in paragraph [0060], “The GUI 106 may also include an object selection interface 406 that allows users to select different types of glasses, thicknesses, and/or coatings”. In addition, in paragraph [0031], “The computer system 101 may include a single computer, a server computer, a combination of computers, or any other combination of hardware and/or software components”. Fig. 4).
Majasko as modified by Radikovic and Pan with the same motivation from claim 1 discloses the different respective portions of the display screen being displayed simultaneously, wherein no filters are applied to at least one part of the acquired image (Pan, Fig. 9 illustrates different respective portions of the display screen being displayed simultaneously, wherein no filters are applied to at least one part of the acquired image).
The limitations recite in claim 17 are similar in scope to the functions recite in claim 1 and therefore are rejected under the same rationale.
Regarding claims 19-23, claims 19-23 recite limitations that are similar in scope to the functions recite in claims 3-8 and therefore are rejected under the same rationale.
Regarding claims 25-26, claims 25-26 recite limitations that are similar in scope to the functions recite in claims 11-12 and therefore are rejected under the same rationale.
Regarding claim 30, Matjasko discloses a non-transitory computer readable storage medium tangibly storing a program that, when executed by a processor of a computing device (Matjasko, [0013], “one non-transitory computer-readable medium including instructions which, when executed by at least one processor”), performs functionality for simulating a view of an image through at least one viewer-selected product that is virtually interposed between a viewer using an computing device and the image (Matjasko, [0030], “a simulated environment 104.  Within the simulated environment 104, a virtual object 105 is displayed according to one or more conditions associated with the simulated environment 104”. In addition, in paragraph [0060], “The GUI 106 may also include an object selection interface 406 that allows users to select different types of glasses, thicknesses, and/or coatings”).
Majasko as modified by Radikovic and Pan with the same motivation from claim 1 discloses no filters are applied to at least one part of the acquired image (Pan, Fig. 9 illustrates no filters are applied to at least one part of the acquired image), wherein the part of the acquired image to which no filters are applied is provided in a central area of the display screen (Pan, under broadest reasonable interpretation, central merely means primary or leading. Fig. 9 illustrates no effect portion is considered reads on the central (i.e., leading) area of the display screen),
wherein labels corresponding to the different filters are provided on the display screen such that the different filters are labeled with identifying information related thereto (Pan, Fig. 9).
Majasko as modified by Radikovic, Pan and Pytel with the same motivation from claim 1 discloses wherein labels corresponding to the different products are provided on the display screen such that the different products are labeled with identifying information related thereto (Pytel, Fig. 5).
The limitations recite in claim 30 are similar in scope to the functions recite in claim 1 and therefore are rejected under the same rationale.
Regarding claim 32, Majasko as modified by Radikovic, Pan with the same motivation from claim 1 discloses the part of the acquired image to which no filters are applied is provided in a central area of the display screen (Pan, under broadest reasonable interpretation, central merely means primary or leading. Fig. 9 illustrates no effect portion is considered reads on the central (i.e., leading) area of the display screen).
Regarding claim 33, Majasko as modified by Radikovic, Pan with the same motivation from claim 1 discloses the different respective portions abut the central area of the display screen (Pan, Fig. 9).
Regarding claim 35, Majasko as modified by Radikovic and Pan with the same motivation from claim 1 discloses no filters are applied to a part of the acquired image (Pan, Fig. 9 illustrates no filters are applied to at least one part of the acquired image),
wherein labels corresponding to the different filters are provided on the display screen such that the different filters are labeled with identifying information related thereto (Pan, Fig. 9).
Majasko as modified by Radikovic, Pan and Pytel with the same motivation from claim 1 discloses wherein labels corresponding to the different products are provided on the display screen such that the different products are labeled with identifying information related thereto (Pytel, Fig. 5).

Claims 13, 15, 27, 31 and 34 are rejected under 35 U.S.C. 103 as being unpatentable over Matjasko et al. (US 2014/0043321) in view of Radikovic in view of Pan et al. (US 2016/0366344) in view of Pytel et al. (US 10,217,242), as applied to claim 1, in further view of Lockhart et al. (US 2015/0085076).
Regarding claim 13, Matjasko discloses generating, for display via the electronic device, an updated output image reflecting the relative movement (Matjasko, [0051], “the viewing angle of the virtual object is modified, allowing a user to see how the selected virtual object appears at a different angle with respect to a lighting condition and/or a user perspective.  The virtual object may be re-rendered as the product is moved, or as the environment perspective changes, to account for the new viewing angle”);
Matjasko as modified by Radikovic, Pan and Pytel does not expressly disclose “detecting relative movement between the electronic device and the viewer”;
Lockhart et al. (hereinafter Lockhart) discloses detecting relative movement between an electronic device and the viewer (Lockhart, [0080], “an accelerometer or electronic gyroscope can be used to assist in tracking the relative location of the user and/or current relative orientation of the 
Lockhart discloses responsive to a detection of relative movement between the electronic device and the viewer, generating, an updated output image (Lockhart, [0080], “an accelerometer or electronic gyroscope can be used to assist in tracking the relative location of the user and/or current relative orientation of the device.  A change in the aspect, such as a change in position or orientation, can be determined 816, and the device can determine 818 whether that change requires an adjustment to the image to be displayed”).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Lockhart’s determine and track viewing angle of a viewer with respect to the plane of the display screen in the display device, as taught by Matjasko. The motivation for doing so would have been providing a viewer with an appearance or view of the content that is based at least in part upon a current relative position and/or orientation of the viewer with respect to the device, as well as changes in that relative position and/or orientation.
Regarding claim 15, Matjasko as modified by Radikovic and Lockhart with the same motivation from claim 13 discloses a shift of the viewer’s gaze (Lockhart, [0076], “utilize information such as user gaze direction”).
Regarding claim 27, claim 27 recites limitation that is similar in scope to the function recited in claim 13 and therefore is rejected under the same rationale.
Regarding claim 31, Matjasko as modified by Radikovic and Lockhart with the same motivation from claim 13 discloses physical movement of the electronic device itself (Lockhart, [0021], “As the viewer tilts, rotates, or otherwise changes the orientation of the device”).
Regarding claim 34, claim 34 recites limitation that is similar in scope to the function recited in claim 31 and therefore is rejected under the same rationale.

Claims 14, 16, and 28-29 are rejected under 35 U.S.C. 103 as being unpatentable over Matjasko et al. (US 2014/0043321) in view of Radikovic in view of Pan et al. (US 2016/0366344) in view of Pytel et al. (US 10,217,242) in view of Lockhart et al. (US 2015/0085076), as applied to claim 13, in further view of Mirhosseini et al. (US 2020/0258278).
Regarding claim 14, Matjasko discloses the at least one viewer selected product (Matjasko, Fig. 9);
retrieving updated viewing angle associated with each of viewer-selected products (Matjasko, [0051], “the viewing angle of the virtual object is modified, allowing a user to see how the selected virtual object appears at a different angle with respect to a lighting condition and/or a user perspective.  The virtual object may be re-rendered as the product is moved, or as the environment perspective changes, to account for the new viewing angle”);
generating, for each said viewer-selected product, an updated filter to be applied to the acquired image based on retrieved viewing angle (Matjasko, [0051], “the viewing angle of the virtual object is modified, allowing a user to see how the selected virtual object appears at a different angle with respect to a lighting condition and/or a user perspective.  The virtual object may be re-rendered as the product is moved, or as the environment perspective changes, to account for the new viewing angle”. Figs. 13a-c); and
generating the updated output image in connection with the updated filter(s) (Matjasko, [0051], “the viewing angle of the virtual object is modified, allowing a user to see how the selected virtual object appears at a different angle with respect to a lighting condition and/or a user perspective.  The 
Matjasko as modified by Radikovic, Pan, Pytel and Lockhart with the same motivation from claim 13 discloses determining whether the retrieved display properties associated with the at least one viewer-selected product still apply following the relative movement (Lockhart, [0048], “In FIG. 7(a), the user (not shown) is in a default position (or within a default range of positions) with respect to the device… As illustrated in FIG. 7(b), the user can tilt the device to see a view that includes a representation of the edges 704 of the pages of the book between the current page and the end of the book”).
Matjasko as modified by Radikovic, Pan, Pytel and Lockhart does not expressly disclose “responsive to a determination that the retrieved display properties associated with the at least one viewer-selected product no longer apply following the relative movement”;
Mirhosseini et al. (hereinafter Mirhosseini) discloses responsive to a determination that retrieved display properties associated with a virtual object no longer apply following relative movement (Mirhosseini, [0059], “if user device 206 is positioned at a distance less than or equal to second threshold distance 406, user device 206 displays a visual representation (e.g., an image/video) of at least part of physical environment 200.  Correspondingly, in virtual reality environment 260, user device 206 can generate an effect (e.g., virtual glass wall 324 breaks or shatters) and display the visual representation of at least part of physical environment 200”).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use the concept of Mirhosseini’s display different patterns associated with virtual object as the distance between user device and the physical object varies to update Matjasko as modified by Lockhart’s image filter, as it could be used to achieve the predictable result of responsive to a determination that the retrieved display properties associated with the at least 
Regarding claim 16, Matjasko discloses the updated display properties are associated with off-axis transmission, reflection, and color related optical properties of the viewer-selected product (Matjasko, [0067], “With reference to FIG. 13a-13c, shown are graphs of optical properties calculated for various viewing angles of a particular object in one preferred and non-limiting embodiment of the present invention”. In addition, in paragraph [0036], “Differences in front and back surfaces of an object may be caused by coatings or other materials that produce unidirectional effects such as reflectance, transmittance, attenuation, and/or differences in color”).
Matjasko as modified by Radikovic, Pan, Pytel, Lockhart and Mirhosseini with the same motivation from claim 14 discloses the display properties no longer apply (Mirhosseini, [0059], “if user device 206 is positioned at a distance less than or equal to second threshold distance 406, user device 206 displays a visual representation (e.g., an image/video) of at least part of physical environment 200.  Correspondingly, in virtual reality environment 260, user device 206 can generate an effect (e.g., virtual glass wall 324 breaks or shatters) and display the visual representation of at least part of physical environment 200”).
Regarding claims 28-29, claims 28-29 recite limitations that are similar in scope to the functions recite in claims 14 and 16 and therefore are rejected under the same rationale.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE ZHAI whose telephone number is (571)270-3740.  The examiner can normally be reached on 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Mehmood can be reached on 571-272-2976.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KYLE ZHAI/               Primary Examiner, Art Unit 2612